Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on April 20, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 12-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
I.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10
	line 1, the word -- further -- should be inserted before the word “comprising” because the forming, oxidizing, transferring, forming, forming, oxidizing, transferring and forming steps should be further limiting the “method comprising” recited in claim 1, line 1.


	lines 2-3, “the solution containing the alkene, the azide ion, and the sub-stoichiometric amount of Mn(II)” lacks antecedent basis. See also claim 10, lines 8-9.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3,  “the sub-stoichiometric amount of Mn(II)” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of 

elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	lines 2-3, recite “immersing an anode and a cathode into a solution that includes azide ion (N3-), an alkene, and a transition metal catalyst”.

Claim 10
	lines 4-5, recite “oxidizing the first Mn(II)-azide complex to a first Mn(III)-azide complex via electron transfer to the anode”.

	lines 10-11, recite “oxidizing the second Mn(II)-azide complex to a second Mn(III)-azide complex via electron transfer to the anode”.

	It is unclear what reaction is going on at the anode and what the anode is immersed in.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1-11 define over the prior art of record because the prior art does not teach or suggest an electrochemical reaction method comprising the steps of immersing, passing and forming as presently claimed. 
	The prior art does not contain any language that teaches or suggests the above. Wendt 

does not teach wherein the solution includes a transition metal catalyst. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wendt (“The Reactivity of Primary Free Radicals and Radical Ions, Mass Transfer, and Electrosorption - The Fundamental Factors for Selectivity in Electrochemical Syntheses of Organic Compounds,” Angewandte Chemie International Edition in English (1982 Apr), Vol. 21, No. 4, pp. 256-270) is cited to teach the addition of anodically generated N3 radicals to olefins, producing “monomeric” 1,2-diazides and “dimeric” 1,4-diazides (page 296, abstract; and pages 264-266, “3.2.2. Anodic Addition of N3-Radicals to Olefins”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 1, 2021